Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 27, 2020 has been entered.
Status of Claims
	Claims 2, 3, 5-8, 10-15, 17 and 18 are original or were previously presented.  Claims 1, 4, 9, 16, 19 and 20 are currently amended.  Claims 1-20 are pending and have been fully considered.  Claims 1-15 are drawn to an apparatus.  Claims 16-20 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  However, the current examiner may have interpreted the claims and references differently than the prior examiner.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 10/28/2019) objections and 35 USC §112, §102 and §103 rejections in view of one or 
Response to Amendment
In their reply dated March 27, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior Office or Advisory action (OA or AA), and/or to clarify the claim language, and/or to advance prosecution.  
  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA including a combination of prior art of record and/or one or more new references or rationales.
Claim Interpretation
In the patentability analysis of apparatus, device, or system claims, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally initially bolded.  For method claims, the bolded portions still represent structural aspects of the claim and the italicized portions represent one or more portions of the manipulative steps.  If a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited unfiltered and filtered water, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus. 
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Reference to a fluid’s path or passage, by itself, does not necessarily connote additional or separate structure since a fluid’s path or passage can vary and is typically guided by structure.  
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  The other formatting is in accordance with the Claim Interpretation section above and the formatting described therein.
Claim 1:  A filter unit having a housing connected with a body, the filter unit including 
an inlet for receiving unfiltered water, 
a first fluid path directing unfiltered water through a membrane from an outer membrane surface to an inner membrane surface and to a filter element to produce filtered water at a first outlet, 
wherein the inner membrane surface is formed onto and faces an outer filter surface of the filter element and 
a second fluid path directing unfiltered water along the outer surface of the membrane to produce flushed water at a second outlet, 
wherein the inlet, the first outlet and the second outlet are positioned in the body.
The notion of directing unfiltered water is recited in gerund language or as a function, and implies a structure associated with the function of directing water.  However no specific structure is recited, unless the first and second fluid paths are intended to be structures.  That is, the boundaries of this functional language is unclear, because the claim does not provide a discernible boundary regarding what provides the functional characteristic. 
Claims 2-15 depend on claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirschmann (US4218317) (of record).

Regarding claims 1, 3-7, 9, 12-18 and 20, Kirschmann discloses a filter unit 10 (Abstract, Fig. 2) having a housing 30, 56 connected with a body 12 (col. 3, lines 2-7), the filter unit including 
an inlet 18 for receiving unfiltered water (col. 2, lines 46-48), 
a first fluid path directing unfiltered water through a membrane (col. 3, lines 8-11) from an outer membrane surface to an inner membrane surface (Figs. 2 & 8) and to a filter element 82 to produce filtered water at a first outlet 24 (col. 1, lines 48-52; col. 3, lines 13-20, through the membrane, then flows spirally; that is, only the initial outer surface of the membrane assembly is coated to create a cover to prevent permeability or to allow water to initially flow only through the membrane ends (col. 3, lines 33-37), 
wherein the inner membrane surface is formed onto and faces an outer filter surface of the filter element (Figs. 2 and 8) and 
a second fluid path directing unfiltered water along the outer surface of the membrane to produce flushed water at a second outlet 76 (col. 3, line 64 – col. 4, line 3; col. Col. 5, lines 25-32), 
wherein the inlet 18, the first outlet 25 and the second outlet 76 are positioned in the body 12 (Fig. 2).
In the alternative, to the extent that one might interpret Kirschmann’s first fluid path as only passing via the ends of the membrane and not an outer surface, given that there are limited choices for a fluid flow path, where the primary choices are axial flow and radial flow, and because it is well known that one can use either flow pattern depending on the nature of the fluid, the type of filtration and performance desired, and the associated limitations of axial versus radial flow, at the time of the effective filing of the claimed invention, a person of ordinary skill in the art would have found it obvious to consider and experiment with alternate flow paths such as an initial path directly and axially from the outer membrane surface to an inner membrane surface then to the filter element, where one would have a reasonable expectation of success in using radial flow versus axial flow and might choose one versus the other in alternate embodiments.
12 of Kirschmann, it would have been obvious that one can readily connect the housing to a body, for any desired purpose, such as for structural support of the filter.
	Additional Disclosures Included: Claim 16: Claim 16 is an independent method claim that includes many of the same or similar major elements as those recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
	Therefore, regarding claim 16, Kirschmann discloses a method of operating a filtration system having a filter element and a membrane contained within a housing connected with a body, comprising, 
operating in a filtering mode by
directing water from an inlet in the body along a first fluid path from an outer membrane surface through the membrane to an inner membrane surface, the filter element and a first outlet in the body, and 
operating in a flushing mode by 
directing water along a second fluid path that includes the outer membrane surface and a second outlet in the body, wherein the second fluid path excludes the filter element (claim 1 analysis where the flow path is suggested by the structure and description of the apparatus); Claim 3: The filter element includes a chemical adsorption layer positioned to adsorb chemicals from the unfiltered water (col. 4, lines 58-60, where carbon can adsorb chemicals); Claim 4: The filter unit further comprises a tube 50 positioned within the housing, the tube including an outer tube surface and an inner tube surface, the tube positioned to direct water from the inlet along the housing and the outer tube surface, through a circuitous path and along the inner tube surface and Claim 5: The filter unit is configured to be installed remote from a faucet fluidly coupled with the filter unit (Fig. 1, col. 2, lines 43-51); Claim 6: The filter unit is installed directly to a faucet fluidly coupled with the filter unit (Fig. 1, col. 2, lines 43-51); Claim 7: The membrane forms an exclusion layer (col. 3, lines 8-11, col. 5, lines 25-32, where spirally wound membrane laminate 32 prevent salts etc. from entering the purified water); Claim 9: The outer surface of the membrane faces the housing (Fig. 2); Claim 12: The filter element is formed of a chemical adsorption layer positioned to adsorb chemicals from the unfiltered water (claim 3 analysis); Claim 13: The filter element includes loose granulated activated carbon (col. 3, lines 8-11, and col. 4, lines 7-10); Claim 14: The filter element is replaceable by separating portions of a housing and replacing the filter element with a new filter element (col. 4, lines 4-17); Claim 15: The second fluid path excludes the filter (col. 2, lines 46-48; col. 3, lines 64-68); Claim 17: The membrane is formed onto an outer surface of the filter element (col. 3, lines 8-11, col. 4, lines 7-10; Fig. 2); Claim 18: The method further comprises directing water through a circuitous path within the housing (col. 2, lines 43-46, col. 3, lines 41-51; Figs 2 and 8); and Claim 20: The first fluid path and the second fluid path are contained within the housing (claim 1 analysis; Fig. 2).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschmann (US4218317), as applied to claim 1 above.
Regarding claim 19, Kirschmann discloses the method of claim 16, except further comprising directing water from the first outlet to a first faucet associated with a sink and  directing water from the second outlet to a second faucet associated with the sink.  

However, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to direct the filtered and unfiltered water to separate suitable faucet dispensers associated with a sink, to use either for drinking or as a normal water source

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschmann (US4218317), as applied to claim 1 above, in view of Bassett et al. (US7081201) (of record, but with wrong number; was also not included in prior list of references cited by examiner).
Regarding claims 2 and 11, Kirschmann discloses the filter unit of claim 1, except wherein the filter element is a carbon block.  
Bassett discloses an encapsulated filter cartridge, which includes a filter assembly including a carbon block filter element and a microporous filter element.  The filter cartridge has a permanently sealed sump defining an interior chamber configured to accommodate the filter assembly, the sump having an inlet for permitting unfiltered fluid to enter the interior chamber for communicating with the radially outer surface of the filter assembly and an outlet for permitting filtered fluid to exit the interior chamber from the axial portion of the filter assembly (Abstract; Fig. 7).
Therefore, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to use alternate forms of filter elements such as a carbon block, particularly since this particular filter can help avoid contamination of the apparatus and the 
Additional Disclosures Included: Claim 11: The filter element is a solid porous carbon block (claim 2 analysis).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschmann (US4218317), as applied to claim 1 above, in view of Greene (US20060175270) (of record).
Regarding claims 8 and 10, Kirschmann discloses the filter unit of claim 1, except wherein the membrane is formed of a polymeric material.  
Kirschmann does state that one can make membrane assemblies using acetate or other materials (col. 3, lines 11-13).
Green discloses a water filter system (10) for home use, includes a valve (34) that passes pressured water from a municipal water supply (30) though the inlet (20) of a passage (14) containing bidirectional filter elements (16) so the water has to pass though the filter elements to reach an outlet (22) that leads to a faucet (24) (Abstract).  In Green, the membrane can be hollow fiber filter elements, spirally wound membranes, and honeycomb arrangements ([0028]).  The filter elements are preferably small diameter porous plastic tubes with very small pores or with a coating of a filtering layer such as polysulfone ([0003]).  Polysulfone is a polymeric material.
As such, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to use any suitable material fitted to the desired task and since Greene demonstrates that some polymeric materials are effective, it would have been obvious to form the membrane using a polymeric material.
Additional Disclosures Included: Claim 10:  The membrane may be formed of hollow fibers (Greene, [0028]).  
Response to Arguments
	Applicant’s arguments filed 03-27-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections.  Applicant may view the arguments as  persuasive, except as noted.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Examiner has amended the rejection to include an obviousness rationale to address Applicant’s argument that Kirschmann does not include a fluid path through a membrane.  However, Examiner believes this is an incorrect reading of that reference.  Even membranes designed primarily for axial or surface fluid flow across a membrane usually have some component of radial flow through the membrane.  In this case, Kirschmann specifically mentions that “when water under pressure is placed against the sides of the membrane sandwich . . . pure water will migrate through the membrane layers” (col. 3, lines 13-18).  Thus water can flow from an outer membrane surface to an inner membrane surf ace, as recited in the claims.
	With respect to the structural notion of the inlet, the first outlet and the second outlet positioned in the body, this is addressed with a reasonable reinterpretation of the named structures in Kirschmann.
	With respect to the amended/modified claims, Examiner has added one or more new or clarified rationales with respect to any new, added or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	For the stated reasons, it does not appear that the claims are presently in condition for allowance.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There was a prior non-final Office action in this application, issued by another examiner.  However, the claims will be examined de novo by the above/below referenced examiner.  In this 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.